Reasons for Allowance

Claims 6, 7, 9-11 and 21-34 are herein Allowable.
The following is an examiner’s statement of reasons for allowance:
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the features of:
“a microprocessor of a smart payment device to perform functions” that includes at least: 
“during the present transaction, receive, from the point of sale device, as part of the generated information related to the present transaction, a transaction hash value for the present transaction and a copy of past transaction information of transactions executed by the point of sale device with other smart payment devices, wherein the copy of past transaction information of the point of sale device: is related to each past transaction in which the point of sale device participated with the other smart payment devices since the point of sale device last connected to the data network, and 2Appl. No. 16/551,275Docket No.: 1988.0204 Response Dated August 20, 2020Examiner: Amsdell, Dana Reply to Office Action of May 1, 2020TC/A.U. 3687 includes an individual past transaction hash value for each individual past transaction represented in the copy of the past transaction information of the smart payment device”
The closest prior art reference Haldenby et al (US 20180276666), while disclosing the exchange and storage of blockchain transaction data on a payment device performed with an offline point of sale device (POS) with the one device, fails to teach during the transaction, the payment device receives from the POS, and stores other payment devices while the POS was offline.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210.  The examiner can normally be reached on M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DANA . AMSDELL
Examiner
Art Unit 3627



/DANA AMSDELL/Examiner, Art Unit 3687                                                                                                                                                                                                        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627